Citation Nr: 0209316	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the left upper extremity due to 
Rocky Mountain spotted fever.  

2.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the right upper extremity due to 
Rocky Mountain spotted fever.  

3.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the left lower extremity due to 
Rocky Mountain spotted fever.  

4.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the right lower extremity due to 
Rocky Mountain spotted fever.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served as a member of the National Guard from 
June 1948 to October 1956 and February 1975 to August 1980, 
during which time he had several periods of active duty for 
training to include one period extending from June 16, 1979 
through June 30, 1979.  

This case initially came to the Board on appeal from an 
October 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in March 1998 
and October 2000 for additional development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been received.  

2.  The veteran's service-connected peripheral neuropathy of 
the left upper extremity is shown to be productive of a 
disability picture that more nearly approximates that of 
moderate incomplete paralysis.  

3.  The veteran's service-connected peripheral neuropathy of 
the right upper extremity is shown to be productive of a 
disability picture that more nearly approximates that of 
moderate incomplete paralysis.  

4.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is shown to be productive of a 
disability picture that more nearly approximates that of 
moderate incomplete paralysis.  

5.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is shown to be productive of a 
disability picture that more nearly approximates that of 
moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
evaluation, but not greater, for the service-connected 
peripheral neuropathy of the left upper extremity are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a 
including Diagnostic Code 8517 (2001).  

2.  The criteria for the assignment of an initial 10 percent 
evaluation, but not greater, for the service-connected 
peripheral neuropathy of the right upper extremity are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a 
including Diagnostic Code 8517 (2001).  

3.  The criteria for the assignment of an initial 10 percent 
evaluation, but not greater, for the service-connected 
peripheral neuropathy of the left lower extremity are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a 
including Diagnostic Codes 8523 (2001).  

4.  The criteria for the assignment of an initial 10 percent 
evaluation, but not greater, for the service-connected 
peripheral neuropathy of the right lower extremity are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a 
including Diagnostic Codes 8523 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duties to notify and assist.

After this claim was remanded in October 2000, the RO had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  He has been informed of the 
information and evidence needed to substantiate his claims in 
the rating actions, Statement of the Case, Supplemental 
Statements of the Case, as well as in the notice letters sent 
to him by the RO.  

The RO in this regard has obtained all indicated evidence and 
complied with the Board's instructions.  There is no 
indication that additional information or evidence exists 
that must be obtained in connection with appellate 
consideration of this case.  

Therefore, the Board determines that VA's duties have been 
fulfilled, and that no prejudice results from adjudication of 
the claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A careful review of the service medical records shows that 
the veteran likely contracted Rocky Mountain spotted fever 
during service.  

In a decision promulgated in May 1996, the Board granted 
service connection for peripheral neuropathy of the upper and 
lower extremities secondary to the Rocky Mountain spotted 
fever.  

The RO assigned noncompensable ratings for each extremity, 
effective on January 6, 1994.  

A report of a private EMG study is dated March 1994.  That 
record shows that in the upper extremities, there was mild 
prolongation of the distal sensory latency of the median 
nerve and ulnar nerve.  The median motor distal latency was 
slightly diminished.  The nerve conductions velocities, 
however, were normal.  The distal F-wave latencies for both 
ulnar and median nerves were mildly prolonged.  

In the lower extremities, the nerve conduction velocity of 
the peroneal nerve was prolonged, whereas for the tibial 
nerve, the findings were borderline normal.  However, for the 
left tibial nerve, the distal motor latency was prolonged and 
of relatively low amplitude.  Maximal stimulation was used on 
all nerves.  The sensory potential from the sural nerve could 
not be obtained.  

The EMG studies demonstrated diminished interference pattern 
in various muscles of the lower extremity.  Amplitude of 
these potentials, however, was normal.  

The impression showed that the veteran's study was abnormal, 
with diffuse motor and sensory neuropathic changes.  The 
upper extremity did not appear as abnormal as the lower 
extremity.  

The veteran was afforded a VA examination for neurological 
disorders in August 1998.  At that time, the veteran 
complained of having severe pain in his calves.  In addition, 
the veteran reported noticing numbness over the left fourth 
and fifth digits.  The veteran also reported having numbness 
in his right hand.  

The neurological examination revealed full and equal strength 
in all four extremities.  No abnormalities of bulk or tone 
were noted.  No fasciculations were noted.  The deep tendon 
reflexes were 1+ and symmetrical.  Plantar stimulation 
produced a flexor response.  The sensory examination was 
intact to all modalities. The assessment was that of symptoms 
suggestive of peripheral neuropathy, left ulnar neuropathy.  

The veteran was afforded another VA examination for 
neurological disorders in February 2000.  The veteran 
continued to complain of severe pain in his calves and 
numbness of the left fourth and fifth digits.  The veteran 
had more recently begun to note numbness over the right fifth 
digit.  The veteran had difficulty walking secondary to 
weakness in his legs.  

The examination revealed 4+/5 strength in both upper and 
lower extremities.  No fasciculations were noted.  No atrophy 
was noted.  Tinel's sign was positive at the left wrist, 
negative at the right wrist and both elbows.  His deep tendon 
reflexes revealed a trace brachioradialis, bilaterally; 1+ in 
biceps and triceps; 1+ patellar reflex; and absent ankle 
reflex, bilaterally.  Plantar stimulation produced a neutral 
response.  Joint position sense was grossly intact.  Light 
touch and pinprick were lost in a glove stocking distribution 
to the mid calves and the mid forearms bilaterally.  His 
station was wide based.  His gait was slow, hesitant, 
antalgic and wide based.  The veteran was unable to toe, heel 
or tandem walk.  

The assessment was that of sensory motor peripheral 
neuropathy; probable left carpal tunnel syndrome; cervical 
degenerative joint disease, status post cervical spine 
surgery on at least two occasions, consider right C7 
radiculopathy, left C8 radiculopathy in view of history of 
numbness in the right middle digit and left fourth and fifth 
digits.  

In a September 2000 VA treatment note, the veteran complained 
of having right lower extremity pain "around the clock".  

The results of a September 2000 neurological examination 
reveal muscle strength of 4+/5 in both upper limbs and 4/5 in 
both lower limbs.  His deep tendon reflexes were 1+ in both 
upper limbs "except for bilateral Hoffman reflexes."  The 
knee reflexes were 1+.  The right Achilles was absent, and 
the left was a trace.  No rombergism.  The sensory 
examination showed decreased perception of 64 Hz variation 
below both knees.  He complained of having burning feet.  

The report of a January 2001 VA examination shows that the 
veteran complained of having numbness and weakness of all 
four extremities, primarily numbness and pain.  The veteran 
reported that the pain has been present for years, but was 
worsening.  

The examiner obtained a history from the veteran, noted that 
the veteran had a past diabetic reaction, and observed that 
the veteran used a cane because he had a full antalgic 
position.  His strength was described as okay throughout.  
The examiner found that his deep tendon reflexes were absent 
throughout.  The veteran had distal sensory loss with high 
paresthesia also distally in all four extremities.  There was 
no sensory level anywhere in the body.  The examiner's 
impression was that of peripheral neuropathy probably related 
to Rocky Mountain Spotted fever with increasing pain and 
numbness in all four extremities.  

A private treatment record, dated November 2001, reveals that 
the veteran complained of having right leg pain and numbness.  
He was assessed with neuropathy of the right leg, secondary 
to old Rocky Mountain Spotted Fever infection, with neuritis.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
medical findings with the criteria in the VA's Schedule for 
Rating Disabilities (Schedule).  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as paralysis, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. "  Thus, the 
Board also must consider the assigned ratings since the 
effective date of the grant of service connection.  


A.  Upper extremities

The veteran's peripheral neuropathy of the upper extremities 
has been rated as a disease of the peripheral nerves under 
the provisions of 38 C.F.R. §§ 4.123, 4.124 and 4.124a, 
including Diagnostic Code 8517, which governs ratings for 
paralysis of the musculocutaneous nerve, disabilities of 
which are manifested by weakness of the elbow and suspination 
of forearm motion.  

Diagnostic Code 8517 provides that, for mild incomplete 
paralysis, a no percent rating is assigned; a 10 percent 
rating is assigned where moderate incomplete paralysis is 
shown, a 20 percent rating is assigned where severe 
incomplete paralysis is assigned.  

Finally, a 30 percent rating is for application for a major 
extremity where complete paralysis is shown.  A 20 percent 
rating is assigned for a minor extremity where complete 
paralysis is shown.  

At the outset, the Board notes that the veteran has been 
diagnosed with peripheral neuropathy of all four extremities.  
However, paralysis is not shown; therefore, ratings for 
complete paralysis are not established under any Diagnostic 
Code.  Additionally, the Board notes that the maximum rating 
available for neuritis or neuralgia is one for incomplete 
paralysis under the appropriate diagnostic code.  38 C.F.R. 
§§ 4.123, 4.124.  

After a careful review of the record, the Board determines 
that initial ratings of 10 percent are for application for 
the service-connected peripheral neuropathy of the left and 
right upper extremities.  

The Board notes in this regard that the evidence shows that 
the veteran has complained of having pain, numbness and 
diminished sensation involving the upper extremities.  

The January 2001 VA examination report opined significantly 
that the veteran's peripheral neuropathy related to Rocky 
Mountain Spotted fever was manifested by increasing pain and 
numbness.  

That is, the Board finds that the peripheral neuropathy of 
the upper extremities is productive of a disability picture 
that more nearly approximates that consistent with moderate 
incomplete paralysis.  Absent competent evidence of a related 
motor deficit, a rating consistent with greater impairment 
cannot be assigned.  

Accordingly, the Board concludes that separate initial 10 
percent ratings, but not higher, for the service-connected 
peripheral neuropathy of the left and right upper extremities 
are for application.  


B.  Lower Extremities

The veteran's peripheral neuropathy of the lower extremities 
is rated as a disease of the peripheral nerves under 38 
C.F.R. §§ 4.123, 4.124, and 4.124a, including Diagnostic Code 
8523, which governs ratings for paralysis of the anterior 
tibial nerve (deep peroneal).  

Under Diagnostic Code 8523, a no percent rating is assigned 
where the incomplete paralysis is mild.  A 10 percent rating 
is assigned where moderate incomplete paralysis is shown.  A 
20 percent rating is warranted for severe incomplete 
paralysis.  

Finally, a 30 percent rating is warranted where complete 
paralysis is shown, where dorsal flexion of the foot is lost.  

The Board again notes in this regard that the veteran has 
voiced complaints of having pain, numbness and diminished 
sensation involving the lower extremities.  

As reported hereinabove, the January 2001 VA examination 
determined that the veteran's peripheral neuropathy related 
to Rocky Mountain Spotted fever was manifested by increasing 
pain and numbness.  

Given this medical evidence, the Board finds that the 
peripheral neuropathy of the lower extremities also is 
productive of a disability picture that more nearly 
approximates that consistent with moderate incomplete 
paralysis.  

However, the Board determines that a rating higher than 10 
percent is not for application in this case as his service-
connected peripheral neuropathy is not shown to be manifested 
by more than sensory changes.  

Thus, the Board concludes that separate initial 10 percent 
ratings are warranted for the service-connected peripheral 
neuropathy of the left and right lower extremities.  

Noting the "staged rating" application discussed in 
Fenderson, the Board also determines that the currently 
assigned 10 percent ratings are for application since the 
date of the grant of service connection.  



ORDER

An initial 10 percent evaluation, but not greater, for the 
service-connected peripheral neuropathy disability of the 
left upper extremity is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  

An initial 10 percent evaluation, but not greater, for the 
service-connected peripheral neuropathy disability of the 
right upper extremity is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  

An initial 10 percent evaluation, but not greater, for the 
service-connected peripheral neuropathy disability of the 
left lower extremity is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  

An initial 10 percent evaluation, but not greater, for the 
service-connected peripheral neuropathy disability of the 
right lower extremity is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

